                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

  MICHAEL G. STAG, ET AL.                                      CIVIL ACTION


  VERSUS                                                       NO: 18-3425


  STUART H. SMITH, LLC, ET AL.                                 SECTION: "A" (2)


                                 ORDER AND REASONS

       The following motion is before the Court: Motion for Sanctions Pursuant to

Rule 11 (Rec. Doc. 185) filed by former third-party defendant Ashley M. Liuzza. Former

third-party plaintiffs Stuart H. Smith, LLC and Stuart H. Smith oppose the motion. The

motion, submitted for consideration on November 27, 2019, is before the Court on the

briefs without oral argument.

       The former partners to Smith Stag, LCC (Michael Stag and Stuart Smith), which

is the predecessor law firm to Stag Liuzza, LLC, are engaged in litigation that has been

mired in personal animosity and harassment by both sides. Ashley Liuzza is an attorney

who practices law with the Stag Liuzza law firm. Smith brought Liuzza into this litigation

as the sole named defendant on a third-party demand that Smith included in his

responsive pleading. (Rec. Doc. 122). Ms. Liuzza was sued by Smith for intentional

infliction of emotional distress (Count I) and commingling (Count II), the latter of which is

not a legally cognizable claim. This Court granted Ms. Liuzza’s motions to dismiss

because Smith’s third-party demand contained no factual allegations whatsoever to

support any claim in tort against Ms. Liuzza. (Rec. Doc. 194, Order and Reasons—

JCZ). The magistrate judge later denied Smith’s motion for leave to amend his claim

against Liuzza. (Rec. Doc. 200, Order and Reasons—JCW).

                                             1
       Prior to the rulings dismissing the claims against Liuzza, she filed the instant

motion for Rule 11 sanctions against Smith and attorney Celeste Brustowicz, who

signed the pleadings. Liuzza seeks dismissal of the claims against her as well as an

award of monetary sanctions.

       The claims against Liuzza have already been dismissed. Moreover, this Court

finds that the magistrate judge’s ruling denying leave to amend was well-founded. The

Court will not set aside that ruling on review because it is not erroneous or contrary to

law by any stretch. Therefore, the claims against Ms. Liuzza will remain dismissed.

Even if other aspects of the current scheduling order are extended at some later date,

Ms. Liuzza will not be brought back into this lawsuit. Additional sanctions are not

warranted.

       Accordingly;

       IT IS ORDERED that the Motion for Sanctions Pursuant to Rule 11 (Rec. Doc.

185) filed by former third-party defendant Ashley M. Liuzza is DENIED.

       November 27, 2019



                                                 _________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                             2
